Citation Nr: 1115149	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  05-28 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1972 to October 1974.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO) which denied entitlement to a TDIU.  In the June 2004 rating decision, the RO granted an increased 50 percent evaluation for brain concussion with posttraumatic headaches effective February 18, 2003.

The Board remanded the case to the RO for further development in October 2009.  

In a subsequent January 2011 rating decision, the RO granted service connection for major depression with PTSD features and assigned a 30 percent evaluation effective February 25, 2003.  Therefore, the issues of entitlement to service connection for service connection for PTSD and for an acquired psychiatric disorder, claimed as depression, are no longer on appeal.  

All development has been completed and the case is once again before the Board for review.


FINDING OF FACT

The Veteran's service-connected disabilities are shown to preclude him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16 (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

In March 2006 and July 2006 letters, VA informed the Veteran of the evidence necessary to substantiate his claim, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  March 2006 and July 2006 letters also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA and private treatment records, and VA examinations, and available Social Security Administration records have been associated with the claims file.  The Board notes specifically that the Veteran was afforded VA examinations in December 2006, September 2008, and September 2010.  38 C.F.R. § 3.159(c)(4) (2010).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the combination of the VA examinations obtained are adequate in this case as they are predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; and contain a discussion of the effects of the Veteran's service-connected disabilities on his occupational activities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

B.  Law and Analysis

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2010).  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a) (2010).  Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) (2010).

The Veteran is service connected for brain concussion with posttraumatic headaches, rated 50 percent disabling; major depression with PTSD features, rated 30 percent disabling; residuals of a left ankle sprain, rated 20 percent disabling; and a nasal bone fracture and a scalp scar, both assigned a noncompensable evaluation.  From June 2006, the Veteran was additionally service-connected for tinnitus, rated 10 percent disabling; and sensorineural hearing loss which was assigned a noncompensable evaluation.  Prior to June 2006, the Veteran was in receipt of a combined 70 percent evaluation for his service-connected disabilities.  From June 2006, he was in receipt of a combined 80 percent evaluation for his service-connected disabilities.  Both prior to and from June 2006, the Veteran is considered to have had at least one service-connected disability ratable at 40 percent or more.  The Veteran has met the threshold criteria for entitlement to a TDIU; therefore, application of TDIU is appropriate so long as the severity of the Veteran's disability warrants such a rating.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).

The next step is to determine whether the Veteran is unemployable-that is, whether any service-connected impairment of mind or body is present that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15.  In evaluating a Veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  38 C.F.R. §4.16(a).

An August 2005 SSA decision shows that the Veteran has been disabled since March 2005.  The Veteran was noted to have a high school education having completed a GED.  His past work experience included employment as a laborer.  The Veteran was found to be disabled due to depression, PTSD, headaches, and nonservice-connected hepatitis C.  

On VA examination in February 2005, the examiner was asked to provide an opinion as to the vocational limitations due to the Veteran's service-connected headaches.  The examiner concluded that the Veteran's headaches would make it difficult for the Veteran to perform prolonged physical labor but may not interfere with his ability to do sedentary work.

During a December 2006 VA examination for individual unemployability, the Veteran was assessed with chronic headaches and left ankle tendonitis.  With respect to the Veteran's headaches, the VA examiner noted that the Veteran was followed at the VA neurology clinical, but he had not been seen by them for about nine months.  The Veteran reported that he frequently stayed in bed due to his headaches.  The VA examiner stated that it was likely that the Veteran could achieve better headache control by working with the neurology department.  He stated that it would be very unusual for headaches to be as completely resistant to treatment as the Veteran reported.  Neurology notes comment on the Veteran's lack of interest in prophylactic medications.  The use of narcotic analgesics, which the Veteran seemed to prefer, were a useful part of headache management, but was much less than optimal treatment.  

The Veteran had voiced concerns about memory difficulties.  He had completed neuropsychological testing in July 2005.  Testing results in combination with the Veteran's educational and occupational background suggested that premorbid abilities fell at least in the low average range.  Relative to this estimated premorbid level, the Veteran was showing inconsistent performance on tests administered.  Test results were most consistent with varying levels of effort rather than a cognitive process or deficit.  It was noted that similar patterns of results were sometimes associated with individuals who were feeling emotionally overwhelmed, or with individuals who had a secondary motivation for poor test performance.  The Veteran was noted to have a longstanding history of depressive symptoms as well as significant stressors.  The VA examiner found that the Veteran's emotional functioning was likely the primary causal factor in his reported difficulties with memory.  

The VA examiner noted that this was a complex case.  She stated that the Veteran appeared to be functionally quite limited, but she doubted that his headaches were the sole root of his problems.  She felt that the Veteran would benefit from continued intensive mental health treatment and continued neurology treatment.  The examiner stated that she would consider the Veteran to be unemployable because his headaches were not under control; however, she did think that headaches would be much better controlled if the Veteran would be willing to work with his physicians.

A September 2008 VA examination shows that the Veteran last worked in 2000 doing general labor on a farm.  He reported that all of his employment since his separation from service was doing general labor.  The Veteran was diagnosed with posttraumatic headaches and a left ankle sprain.  The VA examiner found that the Veteran had no functional impairment due to his left ankle.  The VA examiner found that the Veteran had no work limitations due to his service-connected headaches and left ankle sprain, but did not provide a statement of reasons and bases for this conclusion.  

During a September 2010 VA psychiatric examination, the Veteran was diagnosed with major depressive disorder with PTSD features and polysubstance dependence in full remission.  He had a GAF score of 55.  During examination, the Veteran described symptoms related to poor sleep, poor concentration, excessive irritability, and lack of motivation.  The Veteran also reported fairly frequent panic attacks and depressive symptoms.  There was some concerns related to the credibility of the Veteran's self-reports overall as the Veteran's MMPI-2 profile was significant for over endorsement of symptoms.  However, the VA examiner found that the Veteran's most consistent presentation across all examinations had been the presence of depression.  The VA examiner found that the Veteran's social and occupational functioning appeared to be severely impaired.  

In an April 2007 lay statement, C.M. stated that she had known the Veteran for six to seven years.  She reported that the Veteran had tried to work at different jobs, but with his daily headaches and depression, it was difficult for him to hold down a job.  

The Veteran submitted an October 2008 statement from his close friend, S.T., who noted that the Veteran had at times worked for him as a sheet rocker.  He reported that he had to fire the Veteran due to repeated absences due to his headaches.

The Veteran asserts that he his unemployable due to his service-connected headaches and depression.  He has also submitted lay statements in support of his claim.  The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Therefore, he cannot provide a competent opinion regarding diagnosis and causation.

The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

The Veteran is competent to describe his current symptomatology as due to his service-connected headaches and depression and to attest to the severity of such.  He has also provided competent evidence from friends, indicating that his depression and headaches have interfered with his employment.  There is some indication from VA examinations and objective psychiatric evaluations of record showing that the Veteran may be exaggerating or over endorsing symptoms.  Thus, the Veteran in this case may not be considered entirely credible.  There is no indication that the Veteran's lay statements are not credible.  The Board finds that the Veteran's statements as well as lay statements submitted by the Veteran are of some probative value, as they do indicate that the Veteran has difficulty maintaining employment due to his service-connected disabilities.  However, competent and probative medical evidence is also required in this regard.  

A December 2006 VA examination shows that the Veteran was unemployable due to his service-connected headaches which were not under control at that time, as well as his mental health problems.  The VA examiner also found that the Veteran was functionally limited due to his mental health problems and his headaches.  A September 2010 VA examination shows that the Veteran's social and occupational functioning was be severely impaired due to his service-connected major depressive disorder with PTSD features.    

In the present case, the Veteran has met the threshold criteria for entitlement to a TDIU.  The Veteran has not been employed since 2000.  SSA records show that the Veteran is unemployable to do a combination of his service-connected psychiatric disabilities and nonservice-connected hepatitis C.  VA examinations and lay statements provided by the Veteran indicate that the Veteran has difficulty maintaining employment due to his service-connected psychiatric disabilities and his headaches.  Evidence of record also indicates that the Veteran has a GED and has worked primarily at unskilled laborer jobs.  Finally, the Board finds that a December 2006 VA examination for individual unemployability, and a more recent September 2010 VA psychiatric examination provide competent and probative evidence which indicates that the Veteran's service-connected headaches and depression result in severe social and occupational functioning, and these disabilities render him unemployable.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran is precluded from securing and following substantially gainful employment due to his service-connected disabilities and in light of his education and work experience.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2010).  The Board finds that the award of a TDIU is warranted.

C.  Conclusion

Resolving the benefit of the doubt in favor of the Veteran, the Board concludes that the evidence supports a finding for the award of a TDIU.  



ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


